K.D., the Father, Appellant,
v.
DEPARTMENT OF CHILDREN & FAMILIES, ET AL, Appellees.
No. 4D10-2728.
District Court of Appeal of Florida, Fourth District.
January 18, 2011.
Roger Ally of the Law Offices of Roger Ally, P.A., Fort Lauderdale, for appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Carolyn Schwarz, Assistant Attorney General, West Palm Beach, for appellee The Department of Children & Families, et al.
Kenneth B. Williams, Coral Springs, for appellee L.H., the Mother.
PER CURIAM.
Affirmed.
POLEN, CIKLIN and LEVINE, JJ., concur.
Not final until disposition of timely filed motion for rehearing.